Title: From George Washington to General Henry Clinton, 26 October 1778
From: Washington, George
To: Clinton, General Henry


          
            Sir
            Head Quarters [Fredericksburg] 26th October 1778
          
          By direction of Congress I transmit you the inclosed Copy of their Resolutions on the 21st instant respecting David Franks Esqr., by which you will perceive, he will not be permitted to act as Commissary to the British prisoners after the 10th of next month, and that it is their desire that your Excellency will nominate a proper person, who, having received their approbation, may succeed Mr Franks in the Office. I have the honor to be with due Respect Your most obedt Servt
          
            Go: Washington
          
        